Per Curiam.
Oliver Steel challenges the January 2, 2018 order of the Seventeenth Judicial Circuit that denied his challenge to his sentence for first degree murder as unconstitutional. He has challenged the order on its merits in 4D18-498, and by petition for writ of certiorari challenged the circuit court's jurisdiction to enter the order in 4D18-467. We redesignate the certiorari petition to be a final appeal of the January 2, 2018 order, consolidate the two cases and affirm the circuit court's order. See Alvarez v. State , 358 So.2d 10 (Fla. 1978) ; Baron v. State, 39 So.3d 1274 (Fla. 4th DCA 2010) ; Ratliff v. State , 914 So.2d 938 (Fla. 2005).
Affirmed .
Warner, Levine and Conner, JJ., concur.